          Case 1:19-cv-00727-APM Document 20 Filed 12/06/19 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 OLEG DERIPASKA,

                    Plaintiff,

          v.                                          Civil Action No. 19-cv-00727 (APM)

 STEVEN T. MNUCHIN, Secretary of the
 UNITED STATES DEPARTMENT OF
 THE TREASURY, ANDREA M. GACKI,
 DIRECTOR OF THE OFFICE OF
 FOREIGN ASSESTS CONTROL,

                    Defendants.


 DEFENDANTS’ NOTICE OF WITHDRAWAL OF OPPOSITION TO PLAINTIFF’S
MOTION FOR LEAVE TO FILE SUPPLEMENTAL PLEADING AND JOINT REQUEST
  TO FILE STATUS REPORT WITHIN 75 DAYS IN LIEU OF DECEMBER 9, 2019
                       STATUS CONFERENCE

       Defendants Steven T. Mnuchin, in his official capacity as Secretary of the United States

Department of the Treasury, and Andrea M. Gacki, in her official capacity as Director of

Treasury’s Office of Foreign Assets Control (“OFAC”), hereby withdraw their opposition to

Plaintiff’s motion seeking leave to file a supplemental complaint pursuant to Federal Rule of Civil

Procedure 15(d). See Motion for Leave to File Supplemental Pleading and Memorandum in

Support Thereof (“Motion for Leave”), ECF No. 16. While Defendants initially opposed the

motion because of their concern that granting the motion would unduly delay the resolution of this

case, subsequent events have altered that calculus. In particular, Defendants have informed

Plaintiff’s counsel that OFAC will endeavor to provide an unclassified summary of information in

the administrative record that is classified. Plaintiff’s counsel has informed the undersigned that,

in the event Plaintiff receives such a summary, Plaintiff may amend his complaint with respect to
           Case 1:19-cv-00727-APM Document 20 Filed 12/06/19 Page 2 of 3



his challenge to his designation under Executive Order 13661,1 which is based on classified

information in the administrative record. In short, it appears that additional briefing may be

necessary in this case and therefore Defendants have decided not to oppose Plaintiff’s Motion for

Leave.

         In addition, the parties have conferred about Plaintiff’s request for administrative

reconsideration of his designation under Executive Order 13662 (for operating in the energy sector

of the Russian economy). On November 13, 2019, OFAC sent a questionnaire to Plaintiff seeking

additional information relating to his potential operations in the energy sector of the Russian

economy. Plaintiff’s counsel has informed the undersigned that Plaintiff has not yet determined

whether he intends to respond to that questionnaire. Defendants will endeavor to reach a decision

on the request for administrative reconsideration within 60 days of receiving a response to the

questionnaire or receiving a written indication from the Plaintiff whether he does not intend to

respond. Once OFAC issues a decision, Plaintiff’s counsel has informed the undersigned that

Plaintiff may seek to amend Count III of his proposed Supplemental Complaint. See

Supplemental Complaint, ECF No. 16-2.

         For all these reasons, the parties agree that further briefing may be necessary but that the

parties should wait until (i) OFAC provides an unclassified summary and a response to Plaintiff’s

request for administrative reconsideration, and (ii) Plaintiff has an opportunity to amend his

complaint in response to these events. Accordingly, the parties propose that they file a status

report no later than 75 days from today’s date, updating the Court on the status of the proceedings,

including, if possible, a proposed schedule for filing an amended complaint and a summary



1
  OFAC designated Plaintiff under Executive Order 13661 based on the agency’s determination
that Plaintiff acted or purported to act for or on behalf of, directly or indirectly, a senior official of
the Government of the Russian Federation (i.e., Vladimir Putin).

                                                    2
          Case 1:19-cv-00727-APM Document 20 Filed 12/06/19 Page 3 of 3



judgment briefing schedule. Further, in light of these developments, the parties believe that it may

not be necessary to proceed with the status conference scheduled for this Monday, December 9,

2019.

Dated: December 6, 2019                              Respectfully submitted,

                                                     JOSEPH H. HUNT
                                                     Assistant Attorney General

                                                     DIANE KELLEHER
                                                     Assistant Director

                                                       /s/ Nicholas Cartier                  .
                                                     NICHOLAS CARTIER
                                                     Trial Attorney (DC Bar # 495850)
                                                     U.S. Department of Justice
                                                     Civil Division, Federal Programs Branch
                                                     1100 L Street, N.W.
                                                     Washington, DC 20005
                                                     Tel: (202) 616-8351
                                                     Fax: (202) 616-8470
                                                     E-mail: Nicholas.Cartier@usdoj.gov

                                                     Counsel for Defendant




                                                 3
         Case 1:19-cv-00727-APM Document 20-1 Filed 12/06/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 OLEG DERIPASKA,

                    Plaintiff,

           v.                                         Civil Action No. 19-cv-00727 (APM)

 STEVEN T. MNUCHIN, Secretary of the
 UNITED STATES DEPARTMENT OF
 THE TREASURY, ANDREA M. GACKI,
 DIRECTOR OF THE OFFICE OF
 FOREIGN ASSESTS CONTROL,

                    Defendants.


                                          [PROPOSED] ORDER

        Upon due consideration of Defendants’ Notice of Withdrawal of Opposition to Plaintiff’s

Motion for Leave to File Supplemental Pleading and Joint Request to File Status Report within 75

Days in Lieu of December 9, 2019 Status Conference, it is hereby ordered that:

   •    The December 9, 2019 Status Conference is cancelled; and

   •    The parties shall file a joint status report within 75 days informing the Court as to whether

        Defendants have provided an unclassified summary to Plaintiff, the status of Plaintiff’s

        request for administrative reconsideration of his designation under Executive Order 13662,

        and, if possible, a proposed schedule that includes time for Plaintiff to amend his

        complaint, if necessary, and a summary judgment briefing schedule.

SO ORDERED.



Date:                            , 2019
                                               HON. AMIT P. MEHTA
                                               United States District Judge
